DETAILED ACTION

Election/Restrictions

Claims 37, 39-40, 42, and 46, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/22.
The traversal is on the ground(s) that “the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species”.  This is not found persuasive because the Examiner has clearly defined a multitude of different inventions, the different non-obvious variations delineated in the restriction requirement would require different search strategies which do not encompass other species.  
The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10-11, 14, 17, 20, 25-26, 29-30, 34, 37, 39-40, 42, 46, 57, and 67, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes et al. (GB 2,563,905).
In respect to claims 1, 10, and 67, Holmes et al. disclose a security element comprising; a first layer having a first surface; an array of image elements across the first surface comprising a first sub-region 110 and a second sub-region 120, comprising a first diffractive optically variable effect generation structure 111 and a second diffractive optically variable effect generation structure 121, respectively (Fig. 3A-3B); the first region has a first average inclination (orientation) and the second region has a second average inclination (orientation), which can be different in order to produce different angles of viewing ranges (Pg. 5, 16-26).
In respect to claim 5, 11, 14, 17, 20, 25, Holmes et al. disclose that the array of image regions may be rectangular (Fig. 3A), and a succession of the regions may be spatially arranged/modulated (“interlaced”) to create image strips for a complete image, in both a first and second direction (Pg. 6, 4-28; Fig. 3A).
In respect to claims 26, 29-30, and 34, Holmes et al. further disclose that the first sub-regions (and second, third, sub-regions) may be each broken down into primary (e.g. red), secondary (e.g. green) and tertiary (e.g. blue)  (Pg. 32, 6-20; Fig. 9C).
In respect to claim 57, Holmes et al. further disclose that the first and second diffractive optically variable generating structures are dispersive (Pg. 13, 14-29).

Claims 1 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutmann (EP 2,867,031).
Gutmann discloses a security element comprising; a first layer having a substantially convex first surface; an array of image elements across the first surface comprising a first sub-region and a second sub-region, comprising a first diffractive optically variable effect generation structure 7 (from the left of the crown of the convex surface) and a second diffractive optically variable effect generation structure 7 (from the right of the crown of the convex surface) (Fig. 1 & 6a); the first region has a first average inclination (orientation) and the second region has a second average inclination (orientation), which can be different in order to produce different angles of viewing ranges i.e. the left half of the convex surfaces (first sub-region) have an average leftward inclination of e.g. approximately 45 degrees while the right half of the convex surfaces (second sub-region) have an average leftward inclination of e.g. approximately 45 degrees.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 47 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (GB 2,563,905) in view of Mancuso (US 2005/0040643).
Holmes et al. substantially disclose all the claimed subject matter for the reasons stated above, but do not disclose the first surface arranged to define a substantially convex surface element.   Alternatively, Holmes et al. disclose a convex surface element (lens) disposed above the first surface.  However, Mancuso teach a similar viewing angle dependent security element, which may constitute the Holmes et al. arrangement of convex lenses about the first surface (Fig. 4), or alternatively, may provide the first surface as a convex surface (Fig. 5).  Mancuso explains both are suitable for a viewing angle effect and essentially the only difference is “the mounds [convex surface] may be over the colored lines [image regions] as shown in Fig. 4 or under the colored lines [image regions] as shown in Figure 5”.   It would have been obvious to modify the image regions to be disposed on the top of the convex surface rather than under them in view of Mancuso, as an equally suitable alternative.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely, providing the image regions on the convex surface rather than below them to create the viewing angle dependent effect. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vizdal et al. (US 2013/0163897), James et al. (US 2020/0070564), Jolic (AU 2012/100985), and Whiteman (WO 2019/077316), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637